

Exhibit 10.1
Third Amendment to the Agreement for Distribution of Products


The Agreement for Distribution of Products dated September 26, 2006 between
Whole Foods Market Distribution, Inc., a Delaware corporation, and United
Natural Foods, Inc., a Delaware corporation (the “Agreement”) as amended by the
First Amendment to the Agreement for Distribution of Products dated June 2,
2010, and the Second Amendment to the Agreement for Distribution of Products
dated October 11, 2010, is hereby amended effective February 20, 2014.


All terms not defined herein shall have the meaning set forth in the Agreement.
The parties agree as follows:


1. Article 6 is hereby amended by adding a new subsection (h) as follows:


(h) Reserved Inventory. Each time WFM desires certain quantities of certain SKUs
(but excluding Exclusives, Private Label SKUs and Control Label SKUs) be
purchased or otherwise made available by UNFI for WFM in UNFI inventory for sale
and availability only to WFM (“Reserved Inventory”), WFM shall provide to UNFI
for UNFI’s acknowledgment a written document containing: (1) a list of Reserved
Inventory by SKU and (2) the quantity requirements of each SKU for the reserve
periods specified by WFM (the “Reserved Inventory Requirements”). If UNFI cannot
obtain the quantities of any SKU of Reserved Inventory set forth in the Reserved
Inventory Requirements due to circumstances beyond its control, UNFI shall
advise WFM as soon as it becomes aware of such issue, and WFM may modify the
Reserved Inventory Requirements with respect to such SKUs accordingly. Once such
modification is accomplished by WFM and resubmitted to UNFI, subject to UNFI’s
written acceptance, UNFI shall procure and reserve on behalf of WFM and sell the
Reserved Inventory to WFM in accordance with the Reserved Inventory
Requirements. By submitting the Reserved Inventory Requirements, WFM agrees to
purchase all such Reserved Inventory in the quantities requested and upon the
schedule set forth in the Reserved Inventory Requirements. Except for (i)
Reserved Inventory that is received from UNFI by WFM or WFM’s designated third
party logistics provider out of date (including Reserved Inventory that is out
of compliance with our Code Date Policy) or damaged or received by WFM or WFM’s
designated third party logistics provider in unacceptable condition due to
UNFI’s acts or omissions including, but not limited to, improper storage, damage
incurred during transportation by UNFI or its designees or (ii) documented at
time of delivery as never received, i.e., missing or short, WFM’s obligations to
purchase the Reserved Inventory, as adjusted as provided above, are irrevocable
and not subject to negotiation. If WFM attempts to cancel or fails or refuses to
accept any delivery of any Reserved Inventory for any reason other than as set
forth above, then WFM shall remain responsible for paying for such inventory, as
well as for the cost of any freight to return to UNFI’s facility any Reserved
Inventory which has already been shipped to WFM and otherwise make UNFI
completely whole for any expenses, fees, damages or costs related to the
Reserved Inventory at issue.


2. This Amendment may be executed by any number of counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument. Fax, email and other electronic transmissions are considered
originals for all purposes.



--------------------------------------------------------------------------------





3. Except as amended hereby, all other terms of the Agreement remain in full
force and effect.


The parties have entered into this Third Amendment to Agreement for Distribution
of Products as of the date set forth in the opening paragraph.


United Natural Foods, Inc.                Whole Foods Market Distribution, Inc.


By /s/ Chris Erklenz                    By /s/ Bart Beilman


P:\DOCS\CORNU\37525\AGREEMENT\21Y8948.DOCX

